Opinion issued March 5, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00070-CV
                             ———————————
                        KENNETH NOVARK, Appellant
                                          V.
         THREE LAKES HOMEOWNERS ASSOCIATION, Appellee



                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-59299


                           MEMORANDUM OPINION

       Appellant, Kenneth Novark, representing that he no longer wishes to pursue

his appeal, has filed an unopposed motion to withdraw his appeal. No other party

has filed a notice of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1),

(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.